 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
10                                                     )    Case No. 1:19-cv-01045
     Michelle Jean Russo,                              )
11                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
12                                                     )
            vs.                                        )
13                                                     )
     ANDREW SAUL,                                      )
14   Commissioner of Social Security,                  )
                                                       )
15                                                     )
                    Defendant.                         )
16                                                     )

17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from April 9, 2020 to May 11, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary due several merit briefs being due on the same week.
24   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
25   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
26   Court for any inconvenience this may cause.
27
28



                                                   1
                               Respectfully submitted,
 1
 2   Dated: April 3, 2020      PENA & BROMBERG, ATTORNEYS AT LAW

 3
                            By: /s/ Jonathan Omar Pena
 4
                               JONATHAN OMAR PENA
 5                             Attorneys for Plaintiff

 6
 7
     Dated: April 3, 2020      MCGREGOR W. SCOTT
 8                             United States Attorney
                               DEBORAH LEE STACHEL
 9                             Regional Chief Counsel, Region IX
10                             Social Security Administration

11
                            By: */s/ Carolyn B. Chen
12                             Carolyn B. Chen
13                             Special Assistant United States Attorney
                               Attorneys for Defendant
14                             (*As authorized by email on April 3, 2020)
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                      2
                                             ORDER
 1
 2          Pursuant to the parties’ stipulation (ECF No. 15), Plaintiff Michelle Jean Russo shall

 3   have until May 11, 2020, to serve Defendant with her Opening Brief.
 4
 5   IT IS SO ORDERED.

 6
        Dated:    April 3, 2020                               /s/
 7                                                    UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
